DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/10/2021, 8/25/2021 and 5/12/2022 was filed after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The abstract of the disclosure is objected to because of the line numbers “5” and “10”.  Line numbering should not be present in the abstract. Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
Page 10, line 16 annotates the “Storage compartment” as 20
Previous annotations for the storage compartment are 50 & 60
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 & 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 7 & 13, it is unclear as to what structure claimed allows for the controller to perform the claimed function. Specifically, a means to determine the current temperature of each storage compartment in order to compare it to a set temperature. Alternatively, it is unclear as to what structure allows the controller to determine the rotation of the first and second fan.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-14 & 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20170343269 A1) and Noguchi (JP 2008121939 A).








    PNG
    media_image1.png
    933
    553
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    438
    422
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    467
    442
    media_image3.png
    Greyscale

Regarding Claim 1, Kim teaches a refrigerator comprising:
a cabinet [10];
a first storage compartment formed in the cabinet [11];
a second storage compartment formed separate from the first storage compartment in the cabinet [12] [¶ 0039; Fig. 5];
a cooling chamber [Annotated Fig. 5] including an evaporator [15] configured to generate cold air, the cooling chamber connected to the first storage compartment to allow the cold air generated to be supplied to the first storage compartment [¶ 0040; Fig. 5; evaporator 15 produces cold air that is supplied to compartment 11];
a cold air duct [40] connected to the cooling chamber which includes the evaporator to receive the cold air generated by the evaporator [¶ 0059; Fig. 5; the duct 80 communicates with the rear space where the evaporator is disposed].
Kim does not teach wherein the refrigerator comprises: a cooling plate configured to exchange heat with cold air received in the cold air duct and to form one surface of the second storage compartment.
However, Noguchi teaches a refrigerator wherein cold air produced by the cooler [9] is circulated by a fan [10] to cool storage compartments [3, 4] and a cooling panel [15, 25, 35, 45, 55 or 65] is used for natural convection to cool another compartment [5] wherein the cooling panel forms at least a part of a wall surface of the compartment [Abstract; Figs. 1-7].
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Kim to have a cooling plate configured to exchange heat with cold air received in the cold air duct and to form one surface of the second storage compartment, in view of the teachings of Noguchi, in order to cool the compartment with natural convection, thereby not drying out the compartment and maintaining constant temperature and humidity state [¶ 0019].

Regarding Claim 2, Kim, as modified, teaches the refrigerator of claim 1 above and Kim teaches further comprising:
a fan [41, 42] provided in the cooling chamber and configured to supply the cold air to the first storage compartment [11] [¶ 0061; Fig. 6].

Regarding Claim 3, Kim, as modified, teaches the refrigerator of claim 2 above and Noguchi teaches
wherein the fan [10] is configured to blow the cold air toward the cooling plate [15, 25] through the cold air duct [12, 22] [Abstract; Figs. 2, 3; fan 10 circulates cold air through storage compartments 3 & 4 which then flows into path 12 or 22 in order to cool plate 15 or 25].

Regarding Claim 4, Kim, as modified, teaches the refrigerator of claim 3 above and Noguchi teaches wherein
the one surface of the second storage compartment [5] formed by the cooling plate [25, 35, 55, 65] is a rear surface of the second storage compartment [¶ 0018; Figs. 3, 4, 6, 7; Apparent from inspection].

Regarding Claim 5, Kim, as modified, teaches the refrigerator of claim 4 above and Noguchi teaches wherein
the cold air duct further comprises a rear duct [22, 52] formed on a rear portion of the cooling plate [25, 55] to exchange heat with the cooling plate [¶ 0018, 0025; Figs. 3, 6].

Regarding Claim 6, Kim, as modified, teaches the refrigerator of claim 2 above and Kim teaches wherein the fan is a first fan [41],
and Noguchi teaches wherein the one surface of the second storage compartment [5] formed by the cooling plate [25, 55] is a rear surface of the second storage compartment [¶ 0018; Figs. 3, 6; Apparent from inspection],
the cold air duct comprises a rear duct [22, 52] formed on a rear portion of the cooling plate [25, 55] to exchange heat with the cooling plate [¶ 0018, 0025; Figs. 3, 6].
Kim teaches wherein the refrigerator further comprises a second fan [42] connected to the evaporator [15] and the rear duct [121] to supply the cold air generated by the evaporator to the rear duct [¶ 0044, 0096; Fig. 5; fan 42 is connected to supply duct 114 which is connected to rear duct 121].

Regarding Claim 7, Kim, as modified, teaches the refrigerator of claim 6 above and Kim teaches further comprising:
a controller [44] configured to control a rotation of the first fan and the second fan according to a set temperature of the first storage compartment and the second storage compartment [¶ 0169, 0175; Fig. 22; fans 41 and 42 and controlled by temperature sensors 112 and 521 respectively so that compartments 11 and 12 maintain a set temperature].

Regarding Claim 8, Kim, as modified, teaches the refrigerator of claim 5 above and Noguchi teaches wherein
the rear duct [22, 52] comprises an inlet [Annotated Fig. 3] provided to supply the cold air to the rear portion of the cooling plate [25, 55], and an outlet [Annotated Fig. 3] provided to discharge the cold air from the rear portion of the cooling plate [¶ 0018; Figs. 3, 6; apparent from inspection].

Regarding Claim 9, Kim, as modified, teaches the refrigerator of claim 3 above and Noguchi teaches wherein
the one surface of the second storage compartment formed by the cooling plate [15, 45] is an upper surface of the second storage compartment [5] [¶ 0014; Figs. 1, 2, 5; cooling panel 15 installed on the ceiling surface of compartment 5 encloses insulating wall 14 which forms the return duct 12 for the flow of cold air].

Regarding Claim 10, Kim, as modified, teaches the refrigerator of claim 9 above and Kim teaches wherein
the cold air duct [40] comprises a first intermediate flow path [72] provided to allow the cold air to circulate in the first storage compartment [11] [¶ 0061, 0078, 0101; Figs. 5-8], and a second intermediate flow path [80] provided adjacent to the second storage compartment [12] [¶ 0102; Figs. 5-8],
wherein cold air in the first intermediate flow path exchanges heat with cold air in the second intermediate flow path [¶ 0163-0166; Figs. 5-9; cold air from compartment 11 returns to the evaporating chamber via return duct 131 and air from compartment 12 returns to the evaporating chamber via return duct 132, therefore mixing and exchanging heat in the evaporating chamber].

Regarding Claim 11, Kim, as modified, teaches the refrigerator of claim 10 above and Kim teaches wherein
the second intermediate flow path [80] is disposed adjacent to the cooling plate [as taught by Noguchi; 15, 45] and Noguchi teaches wherein the cold air in the second intermediate flow path exchanges heat with the cooling plate [¶ 0018, 0025; Figs. 1, 2, 5].

Regarding Claim 12, Kim, as modified, teaches the refrigerator of claim 10 and Kim teaches wherein the fan is a first fan [41] and the first fan circulates the cold air in the first intermediate flow path [72] [¶ 0101; Figs. 5-8],
wherein the refrigerator further comprises a second blower fan [42] provided adjacent to the evaporator [15] and connected to the second intermediate flow path [80] so as to directly supply the cold air generated by the evaporator to the second intermediate flow path [¶ 0102; Figs. 5-8].

Regarding Claim 13, Kim, as modified, teaches the refrigerator of claim 12 above and Kim teaches further comprising:
a controller [44] configured to control a rotation of the first fan and the second fan according to a set temperature of the first storage compartment and the second storage compartment  [¶ 0169, 0175; Fig. 22; fans 41 and 42 and controlled by temperature sensors 112 and 521 respectively so that compartments 11 and 12 maintain a set temperature].

Regarding Claim 14, Kim, as modified, teaches the refrigerator of claim 10 above and Noguchi teaches wherein
the second intermediate flow path [12] comprises an inlet flow path [Annotated Fig. 2] provided to supply the cold air to one surface of the cooling plate [15], and an outlet flow path [Annotated Fig. 2] provided to discharge the cold air from the one surface of the cooling plate.

Regarding Claim 16, Kim teaches a refrigerator comprising:
a cabinet [10];
a first storage compartment formed in the cabinet [11];
a second storage compartment formed separate from the first storage compartment in the cabinet [12] [¶ 0039; Fig. 5];
a cooling chamber [See annotated Fig. 5] including an evaporator [15] configured to generate cold air, the cooling chamber connected to the first storage compartment to allow the cold air generated to be supplied to the first storage compartment [¶ 0040; Fig. 5; evaporator 15 produces cold air that is supplied to compartment 11];
a cold air duct [40, 80] connected to the cooling chamber which includes the evaporator to receive the cold air generated by the evaporator [¶ 0059; Fig. 5; the duct 80 communicates with the rear space where the evaporator is disposed].
Kim does not teach wherein the refrigerator comprises: a cooling plate configured to exchange heat with cold air received in the cold air duct and to form a rear surface of the second storage compartment.
However, Noguchi teaches refrigerator wherein cold air produced by the cooler [9] is circulated by a fan [10] to cool storage compartments [3, 4] and a cooling panel [25, 35, 55, 65] is used for natural convection to cool another compartment [5] wherein the cooling panel forms a rear surface of the storage compartment [Abstract; ¶ 0018; Figs. 3, 4, 6, 7; Apparent from inspection].
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Kim to have a cooling plate configured to exchange heat with cold air received in the cold air duct and to form a rear surface of the second storage compartment, in view of the teachings of Noguchi, in order to cool the compartment with natural convection, thereby not drying out the compartment and maintaining constant temperature and humidity state [¶ 0019].

Regarding Claim 17, Kim, as modified, teaches the refrigerator of claim 16 above and Noguchi teaches further comprising:
a fan [10] provided in the cooling chamber [Annotated Fig. 3] and configured to supply the cold air to the first storage compartment [4] and the cooling plate [25] [¶ 0018; Annotated Fig. 3; apparent from inspection as airflow arrows flow through compartment 4 and circulate towards rear duct 22 which cools plate 25].

Regarding Claim 18, Kim teaches a refrigerator comprising:
a cabinet [10];
a first storage compartment formed in the cabinet [11];
a second storage compartment formed separate from the first storage compartment in the cabinet [12] [¶ 0039; Fig. 5];
an evaporator [15] connected to the first storage compartment to supply cold air to the first storage compartment [¶ 0040; Fig. 5; evaporator 15 produces cold air that is supplied to compartment 11];
an intermediate wall [13] provided to define the first storage compartment and the second storage compartment [¶ 0039; Fig. 5];
a cold air duct [40] connected to the evaporator and provided inside the intermediate wall [¶ 0058; Fig. 5; return duct 131 is disposed inside the intermediate wall 13];
Kim does not teach wherein the refrigerator comprises: a cooling plate configured to exchange heat with cold air received in the cold air duct and to form an upper surface of the second storage compartment.
However, Noguchi teaches refrigerator wherein cold air produced by the cooler [9] is circulated by a fan [10] to cool storage compartments [3, 4] and a cooling panel [15, 45] is used for natural convection to cool another compartment [5] wherein the cooling panel forms an upper surface of the second compartment [Abstract; ¶ 0014; Figs. 1, 2, 5; cooling panel 15 installed on the ceiling surface of compartment 5 encloses insulating wall 14 which forms the return duct 12 for the flow of cold air].
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Kim to have a cooling plate configured to exchange heat with cold air received in the cold air duct and to form an upper surface of the second storage compartment, in view of the teachings of Noguchi, in order to cool the compartment with natural convection, thereby not drying out the compartment and maintaining constant temperature and humidity state [¶ 0019].

Regarding Claim 19, Kim, as modified, teaches the refrigerator of claim 18 above and Kim teaches further comprising:
a fan [41, 42] connected to the evaporator [15] so as to supply the cold air to the first storage compartment [11] and a cooling chamber [Annotated Fig. 5] which includes the evaporator [¶ 0061; Fig. 6].

Regarding Claim 20, Kim, as modified, teaches the refrigerator of claim 18 above and Kim teaches wherein, the cold air duct [40] comprises:
a first intermediate flow path [72] provided to allow the cold air to circulate in the first storage compartment [11] [¶ 0061, 0078 0101; Figs. 5-8], and a second intermediate flow path [80] provided adjacent to the second storage compartment [12] [¶ 0102; Figs. 5-8],
wherein cold air in the first intermediate flow path exchanges heat with cold air in the second intermediate flow path [¶ 0163-0166; Figs. 5-9; cold air from compartment 11 returns to the evaporating chamber via return duct 131 and air from compartment 12 returns to the evaporating chamber via return duct 132, therefore mixing and exchanging heat in the evaporating chamber],
and Noguchi teaches wherein the second intermediate flow path [12] and the cooling plate [15, 45] are adjacent to each other such that the cold air in the second intermediate flow path exchanges heat with the cooling plate [¶ 0018, 0025; Figs. 1, 2, 5].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and Noguchi as applied to claim 1 above, and further in view of Chambre (US 20190329285 A1).

Regarding Claim 15, Kim, as modified, teaches the refrigerator of claim 1 above but Kim does not teach further comprising:
a fan provided in the second storage compartment so as to circulate cold air that is generated by heat exchange between the second storage compartment and the cooling plate and placed in the second storage compartment.
However, Chambre teaches an apparatus comprising a controlled temperature chamber [1], a refrigeration unit [3] and circulation fans [14] [Abstract]. The circulation fan [14b] is disposed within the chamber [1] and is provided for the purpose of circulating humidity and temperature within the chamber [¶ 0039; Figs. 3A-C].
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Kim to have a fan provided in the second storage compartment so as to circulate cold air that is generated by heat exchange between the second storage compartment and the cooling plate and placed in the second storage compartment, in view of the teachings of Chamber, in order to circulate humidity and temperature within the chamber to generate a uniform atmosphere [¶ 0039; Figs. 3A-C].

ConclusionAny inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH S MYERS whose telephone number is (571)272-5102. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LARRY L FURDGE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        




/KEITH STANLEY MYERS/Examiner, Art Unit 3763